DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they are blurry, tiny and with words and reference numbers that are unclear, some are unclear photographs, some are cutoff (see for examples figures 34).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities: there should be a period at the end of claim 2, not a semicolon.  Appropriate correction is required.
Claims 10-13 are objected to because of the following informalities:  They use the acronym “F.” without defining what it means in those set of claims.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: the wording is grammatically incorrect and is missing some articles that would make the claim clear.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  it use the acronym “PSI” without defining what it means.  Appropriate correction is required
Claims 20, 21, 22 and 23 are objected to because of the following informalities:  They use the acronym “FEP” without defining what it means in those set of claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 30 describe a portable microfluidic mixer system, comprising: microfluidic mixing device including a microfluidic mixer device housing; microfluidic pumps; microfluidic valves; microfluidic dispenser; and microfluidic mixer chip.  It is unclear what is meant by describing every element as “microfluidic”.  For example, does it mean every element is on the micro level in terms of size, or are all of the elements meant for use in dealing with micro amounts of fluids.  For example, the housing is described in the specification and figures as not being micro in size, so it is unclear how it can be called a microfluidic mixer device housing.  As such the claims are indefinite for failing to distinctly claim the invention.  Claims 2-14 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
    Claim 2 recites the limitation “configured to replaceably receive fluid canisters” in lines 5-6.  It is unclear whether “fluid canisters” is referring to the first, second or fluid canisters of claim 1 or a different fluid canisters.  As such the claim is indefinite for failing to distinctly claim the invention.  
Claim 4 recites the limitation “such that fluid canisters can be removed” in line 2.  It is unclear whether “fluid canisters” is referring to the first, second or fluid canisters of claim 1 or a different fluid canisters.  As such the claim is indefinite for failing to distinctly claim the invention.
Claim 10 recites the limitation "the mix temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the mix temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the mix temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the mix temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-17, 19-26 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carpenter et al. (U.S. Patent No. 10,858,232) (based on provisional filing date).
Regarding claim 1, Carpenter et al. discloses a portable microfluidic mixer system (abstract; figures 1-24), comprising:
a blend application configured to issue blend instruction based on a specified recipe (figures 3c and 5, reference #150; figures 18 and 19, reference #330; column 13, lines 8-9; column 19, lines 10-22); and
a microfluidic mixer device (figure 1, reference #102), including:
a microfluidic mixer device housing with hinged articulated opening (figure 10; figure 15; figure 16; column 17, lines 34-44);
a plurality of microfluidic pumps disposed within the device housing (figure 3b, reference #130; figure 5, reference #162; figure 17, reference #274; figure 18, reference #340);
a plurality of microfluidic valves disposed within the device housing (figures 21-24, reference #382, 384, 386);
a microfluidic dispenser at least partially extending through the device housing (figure 18, reference #306 and 310; column 8, lines 46-48; column 14, lines 36-38; columns 17-19, lines 64-4);
a microfluidic mixer chip disposed within the device housing and configured to receive and meter microfluidic amounts of each of at least a first fluid, a second fluid, and an at least one third fluid, each fluid having a viscosity different from a viscosity of each of the other fluids (figure 3b, reference #140 and 142; figures 21 and 22, reference #344 and 346; figure 23, reference #344 and 378; column 12, lines 46-51);
a mix controller disposed within the device housing and configured to electronically communicate with the blend application and receive blend application blend instructions therefrom (figures 2 and 5, reference #126);
the microfluidic mixer device including a plurality of fluid pathways defined therein and contained within the device housing, the fluid pathways including a fluid pathway providing fluid communication from a first fluid canister containing the first fluid to the microfluidic mixer chip, a fluid pathway providing fluid communication from a second fluid canister containing the second fluid to the microfluidic mixer chip, a fluid pathway providing fluid communication from a third fluid canister containing the at least one third fluid to the microfluidic mixer chip, and a fluid pathway providing fluid communication from the microfluidic mixer chip to the microfluidic dispenser, the microfluidic dispenser configured to receive metered microfluidic amounts of each of the first fluid, second fluid, and at least one third fluid from the microfluidic mixer chip for dispensing (figures 3a and 3b, reference #128, 134; figure 18, reference #304; see figure 21 and all pathways/lines out of reference #324; figure 23, reference #344; column 11, lines 50-55; column 12, lines 46-51);
the mix controller configured to: (i) communicate with the blend application and receive blend application blend instructions, and (ii) based on blend instructions received from the blend application: (a) control each of the plurality of microfluidic pumps and each of the plurality of microfluidic valves and thereby control a system pressure within the microfluidic mixer device, such that: (1) the first fluid is delivered to the microfluidic mixer chip, (2) the second fluid is delivered to the microfluidic mixer chip, (3) the at least one third fluid is delivered to the microfluidic mixer chip, (4) each of the first fluid, second fluid, and at least one third fluid are metered at microfluidic amounts according to the recipe to provide a microfluidic mixture of each of the first fluid, second fluid, and at least one third fluid; and (b) control each of the plurality of microfluidic pumps and each of the plurality of microfluidic valves such that microfluidic mixture is dispensed from the microfluidic dispenser (figures 2 and 5, reference #126; figure 18, reference #332 and 338; column 10, lines 27-67; column 11, lines 3-12; column 11, lines 26-30; column 13, lines 6-8; column 13, lines 18-67; column 14, lines 19-27).
Regarding claim 3, Carpenter et al. discloses wherein the device housing is separable such that the microfluidic mixer chip can be removed from the microfluidic mixer device (see figure 1, reference #102 separable from reference #100; column 8, lines 29-48), the device housing including a lock that prevents separation of the device housing when the lock is engaged (column 12, lines 12-17).
Regarding claim 6, Carpenter et al. discloses  wherein the microfluidic mixer chip is capable to comprise fluorinated ethylene propylene (figure 3b, reference #140 and 142; figures 21 and 22, reference #344 and 346; figure 23, reference #344 and 378; column 12, lines 46-51).  It is noted that the limitation is directed to a material or article worked upon which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 7, Carpenter et al. discloses wherein fluid channels defined in the microfluidic mixer chip are configured to receive fluids are capable such that substantially all surfaces of each fluid channel consists essentially of fluorinated ethylene propylene (figure 3b, reference #140 and 142; figures 21 and 22, reference #344 and 346; figure 23, reference #344 and 378; column 12, lines 46-51).  It is noted that the limitation is directed to a material or article worked upon which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 8, Carpenter et al. discloses wherein the microfluidic mixer chip consists essentially of fluorinated ethylene propylene (figure 3b, reference #140 and 142; figures 21 and 22, reference #344 and 346; figure 23, reference #344 and 378; column 12, lines 46-51).  It is noted that the limitation is directed to a material or article worked upon which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 9, Carpenter et al. discloses wherein the microfluidic mixer chip consists of fluorinated ethylene propylene (figure 3b, reference #140 and 142; figures 21 and 22, reference #344 and 346; figure 23, reference #344 and 378; column 12, lines 46-51).  It is noted that the limitation is directed to a material or article worked upon which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 10, Carpenter et al. discloses wherein the mix temperature is capable to be between 120 degrees F and 300 degrees F. (column 18, lines 10-15).  It is noted that the limitation is directed to a material or article worked upon (i.e. fluid and it temperature) which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 11, Carpenter et al. discloses wherein the mix temperature is capable to be between 130 degrees F and 200 degrees F. (column 18, lines 10-15).  It is noted that the limitation is directed to a material or article worked upon (i.e. fluid and its temperature) which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 12, Carpenter et al. discloses wherein the mix temperature is capable to be between 140 degrees F and 175 degrees F. (column 18, lines 10-15).  It is noted that the limitation is directed to a material or article worked upon (i.e. fluid and its temperature) which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 13, Carpenter et al. discloses wherein the mix temperature is capable to be between 150 degrees F and 170 degrees F. (column 18, lines 10-15).  It is noted that the limitation is directed to a material or article worked upon (i.e. fluid and its temperature) which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 14, Carpenter et al. discloses wherein the system pressure is capable to be 0.1 to 10 PSI (column 13, lines 39-47).  It is noted that the limitation is directed to a material or article worked upon (i.e. fluid and its pressure) which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 15, Carpenter et al. discloses a microfluidic mixer system (abstract; figures 1-24), comprising:
a blend application implemented on a compute device (figures 3c and 5, reference #150; figures 18 and 19, reference #330; column 13, lines 8-9; column 19, lines 10-22); and
a microfluidic mixer device (figure 1, reference #102), including:
a microfluidic mixer device hinged, secure, articulated housing (figure 10; figure 15; figure 16; column 17, lines 34-44);
at least one microfluidic pump (figure 3b, reference #130; figure 5, reference #162; figure 17, reference #274; figure 18, reference #340);
at least one microfluidic valve (figures 21-24, reference #382, 384, 386);
a microfluidic dispenser (figure 18, reference #306 and 310; column 8, lines 46-48; column 14, lines 36-38; columns 17-19, lines 64-4);
a microfluidic mixer chip configured to receive and mix a microfluidic amount of a first fluid, a microfluidic amount of at least one second fluid, and a microfluidic amount of an at least one third material to form a microfluidic mixture, the first fluid and the second fluid each having a viscosity different from a viscosity of the at least one third material; (figure 3b, reference #140 and 142; figures 21 and 22, reference #344 and 346; figure 23, reference #344 and 378; column 12, lines 46-51);
the microfluidic mixer device including a plurality of fluid pathways defined therein ,including a fluid pathway providing fluid communication from a first fluid canister containing the first fluid to the microfluidic mixer chip, a fluid pathway providing fluid communication from a second fluid canister containing the second fluid to the microfluidic mixer chip, a fluid pathway providing fluid communication from a third material canister containing the at least one third material to the microfluidic mixer chip, and a fluid pathway providing fluid communication from the microfluidic mixer chip and a microfluidic dispenser, the microfluidic dispenser configured to receive the microfluidic mixture from the microfluidic mixer chip and dispense the microfluidic mixture from the device (figures 3a and 3b, reference #128, 134; figure 18, reference #304; see figure 21 and all pathways/lines out of reference #324; figure 23, reference #344; column 11, lines 50-55; column 12, lines 46-51);
a mix controller in communication with the blend application implemented on the compute device (figures 2 and 5, reference #126) and configured to, based on instructions received from the blend application, control each of the at least one microfluidic pump and the at least one microfluidic valve, such that: (1) a microfluidic amount specified by the instructions from the blend application of the first fluid is delivered to the microfluidic mixer chip, (2) a microfluidic amount specified by the instructions from the blend application of the second fluid is delivered to the microfluidic mixer chip, (3) a microfluidic amount specified by the instructions from the blend application of the at least one third material is delivered to the microfluidic mixer chip, (4) the microfluidic mixer chip mixes the first fluid, the second fluid, and the at least one third material to form the microfluidic mixture, and (5) the microfluidic mixture is dispensed from the microfluidic dispenser. (figures 2 and 5, reference #126; figure 18, reference #332 and 338; column 10, lines 27-67; column 11, lines 3-12; column 11, lines 26-30; column 13, lines 6-8; column 13, lines 18-67; column 14, lines 19-27).
Regarding the limitations directed to a cannabinoid mixer system and the fluids being cannabinoid oil and terpene, it is noted that the limitation is directed to a material or article worked upon which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 16, Carpenter et al. discloses an apparatus (abstract; figures 1-24), comprising:
at least one microfluidic pump (figure 3b, reference #130; figure 5, reference #162; figure 17, reference #274; figure 18, reference #340);
at least one microfluidic valve (figures 21-24, reference #382, 384, 386);
a microfluidic dispenser (figure 18, reference #306 and 310; column 8, lines 46-48; column 14, lines 36-38; columns 17-19, lines 64-4);
a microfluidic mixer chip configured to receive and mix a microfluidic amount of a first fluid with a microfluidic amount of at least one second fluid to form a microfluidic mixture, the first fluid having a viscosity different from a viscosity of the at least one second fluid (figure 3b, reference #140 and 142; figures 21 and 22, reference #344 and 346; figure 23, reference #344 and 378; column 12, lines 46-51);
the apparatus including a plurality of fluid pathways defined therein, including a fluid pathway providing fluid communication from a reservoir containing the first fluid to the microfluidic mixer chip, a fluid pathway providing fluid communication from a reservoir containing the at least one second fluid to the microfluidic mixer chip, and a fluid pathway providing fluid communication from the microfluidic mixer chip and a microfluidic dispenser, the microfluidic dispenser configured to receive the microfluidic mixture from the microfluidic mixer chip and dispense the microfluidic mixture from the apparatus (figures 3a and 3b, reference #128, 134; figure 18, reference #304; see figure 21 and all pathways/lines out of reference #324; figure 23, reference #344; column 11, lines 50-55; column 12, lines 46-51);
a mix controller configured to control each of the at least one microfluidic pump and the at least one microfluidic valve, such that: (1) the microfluidic amount of the first fluid is delivered to the microfluidic mixer chip, (2) the microfluidic amount of the at least one second fluid is delivered to the microfluidic mixer chip, (3) the microfluidic mixer chip mixes the first fluid and the at least one second fluid to form the microfluidic mixture, and (4) the microfluidic mixture is dispensed from the microfluidic dispenser (figures 2 and 5, reference #126; figure 18, reference #332 and 338; column 10, lines 27-67; column 11, lines 3-12; column 11, lines 26-30; column 13, lines 6-8; column 13, lines 18-67; column 14, lines 19-27).
Regarding claim 17, Carpenter et al. discloses at least one heater capable to change the viscosity of at least one of the first fluid and the at least one second fluid (column 18, lines 10-15).
Regarding claim 19, Carpenter et al. discloses wherein the microfluidic mixer chip comprises fluorinated ethylene propylene (figure 3b, reference #140 and 142; figures 21 and 22, reference #344 and 346; figure 23, reference #344 and 378; column 12, lines 46-51).  It is noted that the limitation is directed to a material or article worked upon which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 20, Carpenter et al. discloses wherein fluid channels defined in the microfluidic mixer chip configured to receive and mix the microfluidic amount of the first fluid with the microfluidic amount of the at least one second fluid to form a microfluidic mixture are configured such that substantially all surfaces of each fluid channel consists essentially of FEP (figure 3b, reference #140 and 142; figures 21 and 22, reference #344 and 346; figure 23, reference #344 and 378; column 12, lines 46-51).  It is noted that the limitation is directed to a material or article worked upon which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 21, Carpenter et al. discloses wherein fluid channels defined in the microfluidic mixer chip configured to receive and mix the microfluidic amount of the first fluid with the microfluidic amount of the at least one second fluid to form a microfluidic mixture are configured such that substantially all surfaces of each fluid channel consists of FEP (figure 3b, reference #140 and 142; figures 21 and 22, reference #344 and 346; figure 23, reference #344 and 378; column 12, lines 46-51).  It is noted that the limitation is directed to a material or article worked upon which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 22, Carpenter et al. discloses wherein the microfluidic mixer chip consists essentially of FEP (figure 3b, reference #140 and 142; figures 21 and 22, reference #344 and 346; figure 23, reference #344 and 378; column 12, lines 46-51).  It is noted that the limitation is directed to a material or article worked upon which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 23, Carpenter et al. discloses wherein the microfluidic mixer chip consists of FEP (figure 3b, reference #140 and 142; figures 21 and 22, reference #344 and 346; figure 23, reference #344 and 378; column 12, lines 46-51).  It is noted that the limitation is directed to a material or article worked upon which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 24, Carpenter et al. discloses a portable microfluidic mixer and dispensing system (abstract; figures 1-24), comprising:
a housing (figure 1, reference #100; figure 10; figure 15; figure 16; column 17, lines 34-44);
a computer processor (figure 5, reference #126);
a plurality of liquid reservoirs disposed within the housing (figures 3a and 3b, reference #134; figures 18-24, reference #304 and 324);
at least one microfluidic mixer chip disposed within the device housing and in fluid communication with the plurality of liquid reservoirs, the microfluidic mixer chip configured to receive and convey fluids from the plurality of liquid reservoirs and mix the received fluids, the fluids having different viscosities (figure 3b, reference #140 and 142; figures 21 and 22, reference #344 and 346; figure 23, reference #344 and 378; column 12, lines 46-51);
one or more valves in communication with the computer processor and configured to dispense liquids from at least two of the plurality of liquid reservoirs into the microfluidic mixer chip based on one or more signals from the computer processor (figures 21-24, reference #382, 384, 386);
a dispenser in fluid communication with the at least one microfluidic mixer chip and configured to dispense the mixed fluids (figure 18, reference #306 and 310; column 8, lines 46-48; column 14, lines 36-38; columns 17-19, lines 64-4).
Regarding claim 25, Carpenter et al. discloses an outlet aperture defined in the housing, the outlet aperture configured such that the dispenser extends through the outlet aperture dispense the mixed fluids (figures 2 and 6B, reference #112; figures 18-24, reference #306).
Regarding claim 26, Carpenter et al. discloses wherein the housing defines a port configured to receive a receptacle into which mixed fluid can be dispensed from the dispenser (see figure 1, reference #100; see figures 9-11).
Regarding claim 30, Carpenter et al. discloses a portable microfluidic system (abstract; figures 1-24), comprising:
a software application configured to issue instructions based on a specified recipe (figures 3c and 5, reference #150; figures 18 and 19, reference #330; column 13, lines 8-9; column 19, lines 10-22); and
a microfluidic device (figure 1, reference #102), including:
a microfluidic mixer device housing with hinged articulated opening (figure 10; figure 15; figure 16; column 17, lines 34-44);
a microfluidic pump disposed within the device housing (figure 3b, reference #130; figure 5, reference #162; figure 17, reference #274; figure 18, reference #340);
a microfluidic valve disposed within the device housing (figures 21-24, reference #382, 384, 386);
a microfluidic dispenser at least partially extending through the device housing (figure 18, reference #306 and 310; column 8, lines 46-48; column 14, lines 36-38; columns 17-19, lines 64-4);
a microfluidic chip disposed within the device housing and configured to receive and meter a microfluidic amount of a fluid (figure 3b, reference #140 and 142; figures 21 and 22, reference #344 and 346; figure 23, reference #344 and 378; column 12, lines 46-51);
a controller disposed within the device housing and configured to electronically communicate with the software application and receive instructions therefrom (figures 2 and 5, reference #126);
the microfluidic device including a fluid pathway defined therein and contained within the device housing, the fluid pathway providing fluid communication from a fluid canister containing the fluid to the microfluidic chip, and a fluid pathway providing fluid communication from the microfluidic chip to the microfluidic dispenser, the microfluidic dispenser configured to receive metered microfluidic amounts of the fluid from the microfluidic chip for dispensing (figures 3a and 3b, reference #128, 134; figure 18, reference #304; see figure 21 and all pathways/lines out of reference #324; figure 23, reference #344; column 11, lines 50-55; column 12, lines 46-51);
the mix controller configured to: (i) communicate with the software application and receive instructions, and (ii) based on instructions received from the software application: (a) control the microfluidic pump and the microfluidic valve to control a system pressure within the microfluidic device, such that: (1) the fluid is delivered to the microfluidic chip, (2) the fluid is metered at a microfluidic amount according to the recipe to provide a microfluidic volume of the fluid; and (b) control each of the microfluidic pump and the microfluidic valve such that the microfluidic volume of the fluid is dispensed from the microfluidic dispenser (figures 2 and 5, reference #126; figure 18, reference #332 and 338; column 10, lines 27-67; column 11, lines 3-12; column 11, lines 26-30; column 13, lines 6-8; column 13, lines 18-67; column 14, lines 19-27).
Claim(s) 15-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (U.S. Patent Pub. No. 2009/0145485).
Regarding claim 15, Smith et al. discloses a mixer system (abstract; figures 1-30), comprising:
a blend application implemented on a compute device (figure 6, reference #52; [0082]; [0124]-[0126]; [0129]-[0130]); and
a microfluidic mixer device (figure 1, reference SPA), including:
a microfluidic mixer device hinged, secure, articulated housing (figure 7A, reference #108; [0135]);
at least one microfluidic pump (figures 1 and 7A, reference #PA, PB and PC);
at least one microfluidic valve (figure 10B, reference #SV1 and SV2; figure 15A, reference #SV and SV’; [0141]; [0159]-[0163]);
a microfluidic dispenser (figure 1, reference W);
a microfluidic mixer chip configured to receive and mix a microfluidic amount of a first fluid, a second fluid, and a third fluid to form a microfluidic mixture, each fluid having a viscosity different from a viscosity of each of the other fluids (figure 1, reference MFC receives first fluid RA, second fluid RB and third fluid RC);
the microfluidic mixer device including a plurality of fluid pathways defined therein, including a fluid pathway providing fluid communication from a first fluid canister containing the first fluid to the microfluidic mixer chip, a fluid pathway providing fluid communication from a second fluid canister containing the second fluid to the microfluidic mixer chip, a fluid pathway providing fluid communication from a third fluid canister containing the at least one third fluid to the microfluidic mixer chip, and a fluid pathway providing fluid communication from the microfluidic mixer chip to the microfluidic dispenser, the microfluidic dispenser configured to receive metered microfluidic amounts of each of the first fluid, second fluid, and at least one third fluid from the microfluidic mixer chip for dispensing (figure 1, reference IL, IC, MC in communication with first second and third fluids RA, RB and RC);
a mix controller in communication with the blend application implemented on the compute device and configured to based on instructions received from the blend application, control each of the at least one microfluidic pump and the at least one microfluidic valve, such that: (1) a microfluidic amount specified by the instructions from the blend application of the first fluid is delivered to the microfluidic mixer chip, (2) a microfluidic amount specified by the instructions from the blend application of the second fluid is delivered to the microfluidic mixer chip, (3) a microfluidic amount specified by the instructions from the blend application of the at least one third fluid is delivered to the microfluidic mixer chip, (4) the microfluidic mixer chip mixes the first fluid, the second fluid, and the at least one third fluid to form the microfluidic mixture, and (5) the microfluidic mixture is dispensed from the microfluidic dispenser. (figures 5 and 6, reference PC; [0082]-[0083]; [0116]; [0124]-[0126]; [0129]-[0130]; [0134]; [0158]).
Regarding the limitations directed to a cannabinoid mixer system and the fluids being cannabinoid oil and terpene, it is noted that the limitation is directed to a material or article worked upon which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 16, Smith et al. discloses an apparatus (abstract; figures 1-30), comprising:
at least one microfluidic pump (figures 1 and 7A, reference #PA, PB and PC);
at least one microfluidic valve (figure 10B, reference #SV1 and SV2; figure 15A, reference #SV and SV’; [0141]; [0159]-[0163]);
a microfluidic dispenser (figure 1, reference W);
a microfluidic mixer chip configured to receive and mix a microfluidic amount of a first fluid with a microfluidic amount of at least one second fluid to form a microfluidic mixture, the first fluid having a viscosity different from a viscosity of the at least one second fluid (figure 1, reference MFC receives and mixes first fluid RA and second fluid RB);
the apparatus including a plurality of fluid pathways defined therein, including a fluid pathway providing fluid communication from a reservoir containing the first fluid to the microfluidic mixer chip, a fluid pathway providing fluid communication from a reservoir containing the at least one second fluid to the microfluidic mixer chip, and a fluid pathway providing fluid communication from the microfluidic mixer chip and a microfluidic dispenser, the microfluidic dispenser configured to receive the microfluidic mixture from the microfluidic mixer chip and dispense the microfluidic mixture from the apparatus (figure 1, reference IL, IC, MC in communication with first second and third fluids RA, RB and RC);
a mix controller configured to control each of the at least one microfluidic pump and the at least one microfluidic valve, such that: (1) the microfluidic amount of the first fluid is delivered to the microfluidic mixer chip, (2) the microfluidic amount of the at least one second fluid is delivered to the microfluidic mixer chip, (3) the microfluidic mixer chip mixes the first fluid and the at least one second fluid to form the microfluidic mixture, and (4) the microfluidic mixture is dispensed from the microfluidic dispenser (figures 5 and 6, reference PC; [0082]-[0083]; [0116]; [0124]-[0126]; [0129]-[0130]; [0134]; [0158]).
Regarding claim 17, Smith et al. discloses the apparatus further comprising at least one heater capable to change the viscosity of at least one of the first fluid and the at least one second fluid (figure 4, reference TCU and TRD1 and TRD2; [0121]; [0124]-[0125]; [0129];  [0131]; [0134]; [0137]; [0139]-[0140]; [0150]).
Regarding claim 18, Smith et al. discloses at least one heater including a reservoir heater and a microfluidic mixer cheap heater (figure 4, reference TCU and TRD1 and TRD2; [0121]; [0124]-[0125]; [0129];  [0131]; [0134]; [0137]; [0139]-[0140]; [0150]).
Regarding claim 19, Smith et al. discloses wherein the microfluidic mixer chip is capable to comprise fluorinated ethylene propylene (FEP) (figure 1, reference MFC).  It is noted that the limitation is directed to a material or article worked upon which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”.
Regarding claim 20, Smith et al. discloses  wherein fluid channels defined in the microfluidic mixer chip configured to receive and mix the microfluidic amount of the first fluid with the microfluidic amount of the at least one second fluid to form a microfluidic mixture are capable such that substantially all surfaces of each fluid channel consists essentially of FEP (figure 1, reference MFC).  It is noted that the limitation is directed to a material or article worked upon which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”.
Regarding claim 21, Smith et al. discloses wherein fluid channels defined in the microfluidic mixer chip configured to receive and mix the microfluidic amount of the first fluid with the microfluidic amount of the at least one second fluid to form a microfluidic mixture are configured such that substantially all surfaces of each fluid channel consists of FEP (figure 1, reference MFC).  It is noted that the limitation is directed to a material or article worked upon which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 22, Smith et al. discloses wherein the microfluidic mixer chip essentially consists of FEP (figure 1, reference MFC).  It is noted that the limitation is directed to a material or article worked upon which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 23, Smith et al. discloses wherein the microfluidic mixer chip consists of FEP (figure 1, reference MFC).  It is noted that the limitation is directed to a material or article worked upon which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-14, 24-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Pub. No. 2009/0145485).
Regarding claim 1, Smith et al. discloses a portable microfluidic mixer system (abstract; figures 1-30), comprising:
a blend application configured to issue blend instruction based on a specified recipe (figure 6, reference #52; [0082]; [0124]-[0126]; [0129]-[0130]); and
a microfluidic mixer device (figure 1, reference SPA), including:
a microfluidic mixer device housing with hinged articulated opening (figure 7A, reference #108; [0135]);
a plurality of microfluidic pumps disposed within the device housing (figures 1 and 7A, reference #PA, PB and PC);
a plurality of microfluidic valves disposed within the device housing (figure 10B, reference #SV1 and SV2; figure 15A, reference #SV and SV’; [0141]; [0159]-[0163]);
a microfluidic dispenser at least partially extending through the device housing (figure 1, reference W);
a microfluidic mixer chip disposed within the device housing and configured to receive and meter microfluidic amounts of each of at least a first fluid, a second fluid, and an at least one third fluid, each fluid having a viscosity different from a viscosity of each of the other fluids (figure 1, reference MFC);
a mix controller disposed within the device housing and configured to electronically communicate with the blend application and receive blend application blend instructions therefrom (figures 5 and 6, reference PC);
the microfluidic mixer device including a plurality of fluid pathways defined therein and contained within the device housing, the fluid pathways including a fluid pathway providing fluid communication from a first fluid canister containing the first fluid to the microfluidic mixer chip, a fluid pathway providing fluid communication from a second fluid canister containing the second fluid to the microfluidic mixer chip, a fluid pathway providing fluid communication from a third fluid canister containing the at least one third fluid to the microfluidic mixer chip, and a fluid pathway providing fluid communication from the microfluidic mixer chip to the microfluidic dispenser, the microfluidic dispenser configured to receive metered microfluidic amounts of each of the first fluid, second fluid, and at least one third fluid from the microfluidic mixer chip for dispensing (figure 1, reference IL, IC, MC in communication with first second and third fluids RA, RB and RC);
the mix controller configured to: (i) communicate with the blend application and receive blend application blend instructions, and (ii) based on blend instructions received from the blend application: (a) control each of the plurality of microfluidic pumps and each of the plurality of microfluidic valves and thereby control a system pressure within the microfluidic mixer device, such that: (1) the first fluid is delivered to the microfluidic mixer chip, (2) the second fluid is delivered to the microfluidic mixer chip, (3) the at least one third fluid is delivered to the microfluidic mixer chip, (4) each of the first fluid, second fluid, and at least one third fluid are metered at microfluidic amounts according to the recipe to provide a microfluidic mixture of each of the first fluid, second fluid, and at least one third fluid; and (b) control each of the plurality of microfluidic pumps and each of the plurality of microfluidic valves such that microfluidic mixture is dispensed from the microfluidic dispenser (figures 5 and 6, reference PC; [0082]-[0083]; [0116]; [0124]-[0126]; [0129]-[0130]; [0134]; [0158]).
To the extent the valves, dispenser, and mixer chip and other required housed elements are not disposed within the housing, it would have been obvious to make all the parts integral in a single housing for easy portability, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 2, Smith et al. discloses al the limitations as set forth above.  The reference as modified further discloses a microfluidic chip heater disposed within the device housing and configured to heat the microfluidic mixer chip (figure 4, reference TCU and TRD2; [0150]); and a canister heater block disposed within the device housing and configured to replaceably receive fluid canisters and heat received fluid canisters (figure 4, reference TCU and TRD1; [0121]; [0137]; [0139]), wherein the mix controller is further configured to, based on blend instructions received from the blend application, control the canister heater and the microfluidic mixer chip heater to establish a mix temperature for each of the fluids and thereby increase the viscosity of at least one of the fluids, according to the recipe (figure 6, reference #54; [0124]-[0125]; [0129];  [0131]; [0134]; [0137]; [0139]-[0140]; [0150]).
Regarding claim 3, Smith et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the device housing is separable such that the microfluidic mixer chip can be removed from the microfluidic mixer device (see figures 1, 5 and 7, MFC separable from PA), the device housing including a lock that prevents separation of the device housing when the lock is engaged (figure 24A, reference ALN; figure 26C; reference FLN; [0200]-[0207]).
Regarding claim 4, Smith et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the device housing is separable such that fluid canisters can be removed or placed in the canister heating block (see figure 4, PA contains fluid canister that is separable from TRD1), the device housing including a lock that prevents separation of the device housing when the lock is engaged (figure 24A, reference ALN; figure 26C; reference FLN; [0200]-[0207]).
Regarding claim 6, Smith et al. discloses all the limitations as set forth above.  The reference as modified further discloses  wherein the microfluidic mixer chip is capable to comprise fluorinated ethylene propylene (figure 1, reference MFC).  It is noted that the limitation is directed to a material or article worked upon which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 7, Smith et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein fluid channels defined in the microfluidic mixer chip are configured to receive fluids are capable such that substantially all surfaces of each fluid channel consists essentially of fluorinated ethylene propylene (figure 1, reference MFC).  It is noted that the limitation is directed to a material or article worked upon which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 8, Smith et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the microfluidic mixer chip is capable to consists essentially of fluorinated ethylene propylene (figure 1, reference MFC).  It is noted that the limitation is directed to a material or article worked upon which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 9, Smith et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the microfluidic mixer chip is capable to consists of fluorinated ethylene propylene (figure 1, reference MFC).  It is noted that the limitation is directed to a material or article worked upon which does not further limit an apparatus claim.  See MPEP §2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 10, Smith et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the mix temperature is between 120 degrees F. and 300 degrees F. ([0137]; [0150]).
Regarding claim 11, Smith et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the mix temperature is between 130 degrees F. and 200 degrees F. ([0137]; [0150]).
Regarding claim 12, Smith et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the mix temperature is between 140 degrees F. and 175 degrees F. ([0137]; [0150]).
Regarding claim 13, Smith et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the mix temperature is between 150 degrees F. and 170 degrees F. ([0137]; [0150]).
Regarding claim 14, Smith et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein system pressure from about 0.1 to 10 PSI ([0195]).
Regarding claim 24, Smith et al. discloses a portable microfluidic mixer and dispensing system (abstract; figures 1-30), comprising:
a housing (figure 7A, reference #108; [0135]);
a computer processor (figures 5 and 6, reference PC);
a plurality of liquid reservoirs disposed within the housing (figure 1, see reference RA, RB and RC and walls containing them);
at least one microfluidic mixer chip disposed within the housing and in fluid communication with the plurality of liquid reservoirs, the microfluidic mixer chip configured to receive and convey fluids from the plurality of liquid reservoirs and mix the received fluids, the fluids having different viscosities (figure 1, reference MFC);
one or more valves in communication with the computer processor and configured to dispense liquids from at least two of the plurality of liquid reservoirs into the microfluidic mixer chip based on one or more signals from the computer processor (figure 10B, reference #SV1 and SV2; figure 15A, reference #SV and SV’; [0141]; [0159]-[0163]); and
a dispenser in fluid communication with the at least one microfluidic mixer chip and configured to dispense the mixed fluids (figure 1, reference W);
To the extent the mixer chip and other required housed elements are not disposed within the housing, it would have been obvious to make all the parts integral in a single housing for easy portability, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 25, Smith et al. discloses all the limitations as set forth above.  The reference as modified further discloses an outlet aperture defined in the housing, the outlet aperture configured such that the dispenser extends through the outlet aperture dispense the mixed fluids (figure 1, reference W; figure 16, reference O1; figure 21, reference CP3; [0171]; [0193]).
Regarding claim 26, Smith et al. discloses all the limitations as set forth above.  The reference as modified to include all elements disposed within the housing further discloses wherein the housing defines a port configured to receive a receptacle into which mixed fluid can be dispensed from the dispenser (figures 21A and 21B, reference #2100).
Regarding claim 30, Smith et al. discloses a portable microfluidic system (abstract; figures 1-30), comprising:
a software application configured to issue instruction based on a specified recipe (figure 6, reference #52; [0082]; [0124]-[0126]; [0129]-[0130]); and
a microfluidic device (figure 1, reference SPA), including:
a microfluidic device housing with hinged articulated opening (figure 7A, reference #108; [0135]);
a microfluidic pump disposed within the device housing (figures 1 and 7A, reference #PA, PB and PC);
a microfluidic valve disposed within the device housing (figure 10B, reference #SV1 and SV2; figure 15A, reference #SV and SV’; [0141]; [0159]-[0163]);
a microfluidic dispenser at least partially extending through the device housing (figure 1, reference W);
a microfluidic chip disposed within the device housing and configured to receive and meter a microfluidic amount of a fluid (figure 1, reference MFC);
a controller disposed within the device housing and configured to electronically communicate with the software application and receive instructions therefrom (figures 5 and 6, reference PC);
the microfluidic mixer device including a fluid pathway defined therein and contained within the device housing, the fluid pathway including a fluid pathway providing fluid communication from a fluid canister containing the fluid to the microfluidic chip, and a fluid pathway providing fluid communication from the microfluidic chip to the microfluidic dispenser, the microfluidic dispenser configured to receive metered microfluidic amounts of the fluid from the microfluidic chip for dispensing (figure 1, reference IL, IC, MC in communication with first second and third fluids RA, RB and RC);
the controller configured to: (i) communicate with the software application and receive instructions, and (ii) based on instructions received from the software application: (a) control the microfluidic pump and the microfluidic valve to control a system pressure within the microfluidic device, such that: (1) the fluid is delivered to the microfluidic chip, (2) the fluid is metered at a microfluidic amount according to the recipe to provide a microfluidic volume of the fluid; and (b) control each of the microfluidic pump and the microfluidic valve such that the microfluidic volume of the fluid is dispensed from the microfluidic dispenser (figures 5 and 6, reference PC; [0082]-[0083]; [0116]; [0124]-[0126]; [0129]-[0130]; [0134]; [0158]).
To the extent the valves, dispenser, and mixer chip and other required housed elements are not disposed within the housing, it would have been obvious to make all the parts integral in a single housing for easy portability, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. in view of Saranow (U.S. Patent Pub. No. 2012/0296470).
Regarding claim 5, Smith et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose an electronic lock.
Saranow teaches another fluid mixing system (title; abstract).  The reference teaches wherein the device housing is partial separable and includes an electronic lock that prevents separation of the device housing when the electronic lock is engaged, the electronic lock controlled by the mix controller and configured such that the electronic lock can be disengaged based on the mix controller receiving unlock instructions from the blend application such that the housing can be hingedly opened ([0007]; [0012]; [0049]; [0055]; [0078]; [0083]; [0088]-[0090]; [0096]; [0107]; [0111]; [0127]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the electronic lock of Saranow with the apparatus of Smith et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach fluid mixing systems.  One of ordinary skill in the art would be motivated to provide an electronic lock because it reduces theft of the internal elements of the apparatus (Saranow [0007]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. in view of Saranow (U.S. Patent Pub. No. 2012/0296470).
Regarding claim 5, Carpenter et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose an electronic lock.
Saranow teaches another fluid mixing and dispensing system (title; abstract).  The reference teaches wherein the device housing is partial separable and includes an electronic lock that prevents separation of the device housing when the electronic lock is engaged, the electronic lock controlled by the mix controller and configured such that the electronic lock can be disengaged based on the mix controller receiving unlock instructions from the blend application such that the housing can be hingedly opened ([0007]; [0012]; [0049]; [0055]; [0078]; [0083]; [0088]-[0090]; [0096]; [0107]; [0111]; [0127]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the electronic lock of Saranow with the apparatus of Carpenter et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach fluid mixing and dispensing systems.  One of ordinary skill in the art would be motivated to provide an electronic lock because it reduces theft of the internal elements of the apparatus (Saranow [0007]).
Conclusion
	  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774